NO. 07-03-0219-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL E

                                  AUGUST 8, 2003

                        ______________________________


          LYNDA RISINGER-HERSEY AND REGINALD S.Y. LEE, APPELLANTS

                                          V.

    CYNTHIA HERSEY, TRUSTEE OF THE FRANK J. HERSEY FAMILY TRUST,
         JUSTIN HERSEY AND TRAVIS HERSEY, ET AL., APPELLEES


                      _________________________________

    FROM THE COUNTY COURT AT LAW NO. 1 OF MONTGOMERY COUNTY;

              NO. 01-15925-P ; HONORABLE DENNIS WATSON, JUDGE

                        _______________________________

Before JOHNSON, C.J., and CAMPBELL, J., and BOYD, S.J.1


                              MEMORANDUM OPINION


      On August 6, 2003, appellant Lynda Risinger-Hersey filed a Suggestion of

Bankruptcy in this appeal. A copy of her Notice of Bankruptcy Case Filing in the United




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
States Bankruptcy Court for the Southern District of Texas was attached to the notice,

indicating that the bankruptcy case was filed with the bankruptcy court on May 29, 2003.


       Pursuant to TEX . R. APP. P. 8, this appeal is suspended until further order of this

court. The parties are directed to take such action as is appropriate to advise the clerk of

this court of any change in the status of appellant Lynda Risinger-Hersey’s bankruptcy

proceeding which would affect the status of this appeal, including but not limited to the

filing of a Motion to Reinstate pursuant to TEX . R. APP. P. 8.3.




                                                  Per Curiam




                                              2